 



Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of July 1, 2005 by and among LIN TV Corp., a Delaware
corporation and LIN Television Corporation, a Delaware corporation (collectively
“LIN TV”), and Gary R. Chapman (“Executive”).

W I T N E S S E T H:

     WHEREAS, Executive and LIN TV are parties to that certain Employment
Agreement dated as of January 1, 2002 ( the “Original Agreement”); and

     WHEREAS, the parties desire to amend and restate in its entirety the
Original Agreement on the terms and conditions set forth in this Agreement;

     WHEREAS, LIN TV desires to continue to retain the services of Executive and
Executive is willing to provide services to LIN TV upon the terms and conditions
set forth herein; and

     WHEREAS, LIN TV and Executive are parties to that certain Severance
Compensation Agreement, dated September 5, 1996, as amended (including, without
limitation, as amended by that certain Fourth Amendment to Severance
Compensation Agreement, dated as of the date hereof (as amended, the “Severance
Agreement”), certain terms of which are incorporated by reference herein;

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, LIN TV and Executive hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



1. EMPLOYMENT; BOARD OF DIRECTORS SEAT

     LIN TV will employ Executive and Executive will accept employment by LIN TV
as its Chairman, President and Chief Executive Officer. Executive will have the
authority, subject to LIN TV’s Certificate of Incorporation and By-Laws, as may
be granted from time to time by the Board of Directors of LIN TV (the “Board”)
and as otherwise is inherent in such positions. LIN TV will, at every election
for the Board while Executive is employed by LIN TV as Chairman, President and
Chief Executive Officer, use its best efforts to have Executive nominated for a
seat on the Board as a member of the management slate.

2. ATTENTION AND EFFORT

     Executive will devote substantially all of his productive time, ability,
attention and effort to LIN TV’s business and will skillfully serve its
interests during the term of this Agreement. Notwithstanding the foregoing,
Executive may participate in civic and charitable activities and may serve on
other corporate boards of directors.

3. EFFECTIVENESS; TERM

     This Agreement shall become effective upon January 1, 2002. Unless
otherwise terminated pursuant to paragraph 7 hereof, Executive’s term of
employment under this Agreement shall expire on December 31, 2007; provided,
however, that this Agreement shall automatically renew for a period of one
(1) year commencing on January 1, 2008 and on each subsequent anniversary
thereof unless either party shall have given the other written notice, not less
than sixty (60) days prior to the termination date (“Notice of Nonrenewal”), of
such party’s desire that this Agreement not be renewed.

4. COMPENSATION

     During the term of this Agreement, LIN TV agrees to pay or cause to be paid
to Executive, and Executive agrees to accept in exchange for the services
rendered hereunder by him, the following compensation:

4.1 Base Salary

     Executive’s compensation shall consist, in part, of an annual salary to be
established by the non-management members of the Board (the “Compensation
Committee”) by January 1 of each year, which annual salary shall be no less than
Eight Hundred Thousand Dollars ($800,000) before all customary payroll
deductions. Such annual salary shall be paid in substantially equal installments
and at the same intervals as other officers of LIN TV are paid. The Compensation
Committee shall determine any increases in the amount of the annual salary in
future years. Executive’s base salary, as it may be increased, may not
thereafter be reduced.

 



--------------------------------------------------------------------------------



 



     4.2 Bonus

     Executive shall be entitled to receive, in addition to the annual salary
described above, an annual bonus to be awarded by December 31 of each year, or
as soon thereafter as practicable. The amount of the bonus shall be determined
as set forth on Schedule 4.2 attached hereto and incorporated herein by
reference.

5. BENEFITS

     During the term of this Agreement, Executive will be entitled to
participate, subject to and in accordance with applicable eligibility
requirements, in fringe benefit programs as shall be provided from time to time
by, to the extent required, action of the Board (or any person or committee
appointed by the Board to determine fringe benefit programs). In addition, LIN
TV shall adopt or implement such plans or arrangements, supplemental or
otherwise, as are necessary to provide to Executive the same aggregate level of
benefits based on his service throughout the term of this Agreement as he would
receive pursuant to the LIN TV Retirement Plan or any similar plans that may be
adopted by LIN TV in the future regardless of any otherwise applicable
limitations on benefits, whether based on Executive’s salary level or other
measures, and regardless of any subsequent termination of any such plans.

6. OPTION GRANT

     Executive has been granted nonqualified stock options to purchase shares of
LIN TV stock, under the 1998 Stock Option Plan, 1998 Substitute Stock Option
Plan, the 1998 Phantom Stock Plan and the Amended and Restated 2002 Stock Plan
subject to the terms and conditions of the such Plans, the corresponding grants
to Executive, and the Severance Agreement (collectively, the “Options”).

7. TERMINATION

     Employment of Executive pursuant to this Agreement may be terminated as
follows, but in any case, the provisions of paragraph 9 hereof shall survive the
termination of this Agreement and the termination of Executive’s employment
hereunder:

     7.1 By Either Party

     Either party may terminate the employment of Executive through termination
of this Agreement pursuant to Notice of Nonrenewal delivered in accordance with
Paragraph 3. Termination in this manner shall not constitute termination with or
without Cause or Good Reason (each as defined below).

     7.2 By LIN TV

     With or without Cause, LIN TV may terminate the employment of Executive at
any time during the term of employment upon giving Notice of Termination (as
defined below).

 



--------------------------------------------------------------------------------



 



     7.3 By Executive

     Executive may terminate his employment at any time, for any reason, upon
giving Notice of Termination.

     7.4 Automatic Termination

     This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or total disability of Executive. The term “total
disability” as used herein shall mean Executive’s inability, with or without
reasonable accommodations, to perform the duties set forth in paragraph 1 hereof
for a period or periods aggregating six (6) months in any twelve (12) month
period as a result of physical or mental illness, loss of legal capacity or any
other cause beyond Executive’s control, unless Executive is granted a leave of
absence by the Board. All determinations as to whether Executive has suffered
total disability due to physical or mental illness, loss of capacity or any
other medical cause shall be made by a physician who is mutually agreed upon by
Executive and the Compensation Committee. Executive and LIN TV hereby
acknowledge that Executive’s ability to perform the duties specified in
paragraph 1 hereof is of the essence of this Agreement. Termination hereunder
shall be deemed to be effective (a) at the end of the calendar month in which
Executive’s death occurs or (b) immediately upon determination by the Board of
Executive’s total disability, as defined herein.

     7.5 Notice

     The term “Notice of Termination” shall mean at least thirty (30) days’
written notice of termination of Executive’s employment, during which period
Executive’s employment and performance of services will continue; provided,
however, that LIN TV may, upon notice to Executive and without reducing
Executive’s compensation during such period, excuse Executive from any or all of
his duties during such period. The effective date of the termination of
Executive’s employment hereunder shall be the date specified in the Notice of
Termination delivered in accordance with this subparagraph 7.5.

8. TERMINATION PAYMENTS

     In the event of termination of the employment of Executive, all
compensation and benefits set forth in this Agreement shall terminate except as
specifically provided in this paragraph 8:

     8.1 Termination by LIN TV without Cause or by Executive with Good Reason

     (a) Except as otherwise provided in Section 8.1(b) hereof, if LIN TV
terminates Executive’s employment without Cause prior to the end of the term of
this Agreement, or if Executive terminates his employment with LIN TV within
90 days after Executive has knowledge of the occurrence of an event constituting
Good Reason, Executive shall be

 



--------------------------------------------------------------------------------



 



entitled to Severance Compensation (as defined in the Severance Agreement)
pursuant to the terms and subject to the conditions of the Severance Agreement.

     ( b) Notwithstanding anything to the contrary contained in Section 8.1(a)
hereof or the Severance Agreement, if Executive shall Compete (as defined below)
with LIN TV within one year of the Termination of Executive’s employment
pursuant to Executive’s termination by LIN TV without Cause or termination by
Executive with Good Reason, in either case (i) prior to the end of the term of
this Agreement and (ii) prior to a Hicks Muse Change in Control, Executive shall
be entitled to receive, in lieu of the Severance Compensation to which he would
be entitled pursuant to the Severance Agreement, termination payments equal to
(y) one (1) year’s Salary and an additional sum of eight hundred thousand
dollars ($800,000) in lieu of bonus, and (z) any unpaid Salary that has accrued
for services already performed as of the date termination of Executive’s
employment becomes effective (collectively, the “Minimum Termination Payments”);
provided, however, that if Executive shall Compete with LIN TV at any time
following termination by Executive with Good Reason prior to a Hicks Muse Change
in Control, Executive shall not be entitled to any further benefits under the
Severance Agreement from and after the point in time that Executive begins to
Compete with LIN TV.

     8.2 Termination by LIN TV with Cause or by Executive without Good Reason

     In the case of the termination of Executive’s employment by LIN TV with
Cause or by Executive without Good Reason, Executive shall not be entitled to
any payments hereunder, other than unpaid salary that has accrued for services
already performed as of the date the termination of Executive’s employment
becomes effective.

     8.3 Expiration of Term

     In the case of a termination of Executive’s employment as a result of the
expiration of the term of this Agreement as a result of Notice of Nonrenewal, in
addition to unpaid salary that has accrued for services already performed as of
the date the termination of Executive’s employment becomes effective, Executive
shall be entitled to receive salary continuation payments for a period of twelve
(12) months following the expiration of the term.

     8.4 Termination Because of Death or Total Disability

     In the event of a termination of Executive’s employment because of his
death or total disability, Executive or his personal representative shall
receive termination payments equal to six months of Salary from the date of
death or total disability.

     8.5 [Reserved.]

 



--------------------------------------------------------------------------------



 



     8.6 Option Acceleration

     With respect to all Options (as defined in the Severance Agreement) which
are not otherwise exercisable on the Date of Termination (as defined in the
Severance Agreement), such Options shall vest and shall be exercisable subject
to, and in accordance with, the terms of Section 3(a)(iii) of the Severance
Agreement.

     8.7 Certain Defined Terms

     The terms “Hicks Muse Change in Control”, “Cause”, “Effective Date” and
“Good Reason” shall have the same meaning as defined in the Severance Agreement,

     8.8 Payment Schedule

     All payments under this paragraph 8 shall be made to Executive at the same
interval as payments of salary were made to Executive immediately prior to
termination.

9. NONCOMPETITION AND NONSOLICITATION

     9.1 Applicability

     This paragraph 9 shall survive the termination of Executive’s employment
with LIN TV or the expiration of the term of this Agreement.

     9.2 Scope of Competition

     Executive agrees that he will not, directly or indirectly, during his
employment and for a period of one (1) year from the date on which his
employment with LIN TV is terminated by LIN TV for Cause or by Executive without
Good Reason, be employed by, consult with or otherwise perform services for,
own, manage, operate, join, control or participate in the ownership, management,
operation or control of or be connected with, in any manner (“Compete”), any
Broadcaster, unless released from such obligation by the Board. A “Broadcaster”
shall include any station or other entity that broadcasts, transmits or
otherwise provides programming to viewers within the geographical area described
in Schedule 9.2 hereto. By way of description and without limiting the
foregoing, Executive shall be deemed to be connected with a Broadcaster if such
Broadcaster is (a) a partnership in which he is a general or limited partner or
Executive, (b) a corporation or association of which he is a shareholder,
officer, Executive or director, or (c) a partnership, corporation or association
of which he is a member, consultant or agent; provided, however, that nothing
herein shall prevent the purchase or ownership by Executive of shares that
constitute less than five percent (5%) of the outstanding equity securities of a
publicly or privately held corporation, if Executive has no other relationship
with such corporation. Notwithstanding the foregoing, Executive shall not be
deemed to Compete with LIN TV as a result of his association with another entity
if the aggregate population of the market(s) served by both LIN TV and such
entity is less than 20% of the aggregate population in all markets served by
each of LIN TV and such entity. Upon and subject to reasonable notice being
provided to LIN TV by Executive prior to Executive’s entering into a position or
association which may cause Executive to

 



--------------------------------------------------------------------------------



 



Compete with LIN TV, LIN TV will conduct a timely review of such proposed
position or association and notify Executive regarding LIN TV’s view as to
whether Executive will thereby Compete with LIN TV.

     9.3 Scope of Nonsolicitation

     Executive shall not directly or indirectly solicit, influence or entice, or
attempt to solicit, influence or entice, any executive, employee, or consultant
of LIN TV to cease his relationship with LIN TV or solicit, influence, entice or
in any way divert any customer, distributor, partner, joint venturer or supplier
of LIN TV to terminate such person’s relationship with LIN TV in order to do
business or in any other entity that (a) directly or indirectly competes with
LIN TV or produces, markets, distributes, syndicates or otherwise derives
benefit from the production, marketing, distribution or syndication of products,
services or programs that compete with products then produced or services or
programs then being provided or marketed by LIN TV or the feasibility for
production of which LIN TV is then actually studying or (b) is preparing to
market or is developing products, services or programs that will be in
competition with the products, services or programs being studied or developed
by LIN TV. The subparagraph 9.3 shall apply during the time period described in
subparagraph 9.2 hereof and with respect to the geographical area described in
Schedule 9.2 hereto.

     9.4 Nondisclosure: Return of Materials

     During the term of his employment by LIN TV and following termination of
such employment, Executive will not disclose (except as required by his duties
to LIN TV), any concept, design, process, technology, trade secret, customer
list, plan, embodiment or invention, any other intellectual property
(“Intellectual Property”) or any other confidential information, whether
patentable or not, of LIN TV of which Executive becomes informed or aware during
his employment, whether or not developed by Executive. In the event of the
termination of his employment with LIN TV or the expiration of this Agreement,
Executive will return to LIN TV all documents, data and other materials of
whatever nature, including, without limitation, drawings, specifications,
research, reports, embodiments, software and manuals that pertain to his
employment with LIN TV or to any Intellectual Property and shall not retain or
cause or allow any third party to retain photocopies or other reproductions of
the foregoing.

     9.5 Equitable Relief

     Executive acknowledges that the provisions of this paragraph 9 are
essential to LIN TV, that LIN TV would not enter into this Agreement if it did
not include this paragraph 9 and that damages sustained by LIN TV as a result of
a breach of this paragraph 9 cannot be adequately remedied by damages, and
Executive agrees that LIN TV, and in addition to any other remedy it may have
under this Agreement or at law, shall be entitled to injunctive and other
equitable relief to prevent or curtail any breach of any provision of this
Agreement, including, without limitation, this paragraph 9, the prevailing party
shall be entitled to recover costs, expenses, and reasonable attorneys’ fees.

 



--------------------------------------------------------------------------------



 



     9.6 Definition of LIN TV

     For purposes of subparagraph 9.2 and subparagraph 9.3 hereof, “LIN TV”
shall include all subsidiaries of LIN TV, any business ventures in which LIN TV
or its subsidiaries participate and any broadcast station then owned by LIN TV
or to which LIN TV provides any programming or marketing services pursuant to a
local marketing agreement or any other arrangement.

10. REPRESENTATIONS AND WARRANTIES

     In order to induce LIN TV to enter into this Agreement, Executive
represents and warrants to LIN TV that neither the execution nor the performance
of this Agreement by Executive will violate or conflict in any way with any
other agreement to which Executive may be bound, or with any other duties
imposed upon Executive by corporate or other statutory or common law.

11. NOTICE AND CURE OF BREACH

     Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than pursuant to the definition of “Cause” set forth in
subparagraph 8.7 hereof, before such action is taken, the party asserting the
breach of this Agreement shall give the other party at least twenty (20) days’
prior written notice of the existence and the nature of such breach before
taking further action hereunder and shall give the party purportedly in breach
of this Agreement the opportunity to correct such breach during the twenty
(20) day period.

12. FORM OF NOTICE

     All notices given hereunder shall be given in writing, shall specifically
refer to this Agreement and shall be personally delivered or sent by telecopy or
other electronic facsimile transmission or by registered or certified mail,
return receipt requested, at the address set forth below or at such other
address as may hereafter be designated by notice given in compliance with the
terms hereof:



If to Executive:   Gary R. Chapman
75 Shore Drive
Warren, RI 02885



If to LIN TV:   LIN Television Corporation
4 Richmond Square, Suite 200
Providence, RI 02906
Attn: Corporate Secretary

     If notice is mailed, such notice shall be effective three (3) business days
after deposit in the U.S. mail, postage prepaid, return receipt requested, or,
if notice is

 



--------------------------------------------------------------------------------



 



personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

13. WAIVERS

     No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies hereunder, and no
course of dealing or performance with respect thereto, shall constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.

14. AMENDMENTS IN WRITING

     No amendment, modification, waiver, termination or discharge of any
provision of this Agreement, or consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by LIN TV and
Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which it is given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by LIN TV and Executive.

15. APPLICABLE LAW

     This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the state of Delaware, without regard
to any rules governing conflict of laws.

16. SEVERABILITY

     If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or enforceability shall not affect the validity, legality
or enforceability of any other provision hereof, and (c) any court or arbitrator
having jurisdiction thereover shall have the power to reform such provision to
the extent necessary for such provision to be enforceable under applicable law.

 



--------------------------------------------------------------------------------



 



17. ARBITRATION

     Subject to the provisions of subparagraph 8.5 hereof, any controversies or
claims arising out of or relating to this Agreement shall be fully and finally
settled by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect (the “AAA Rules”), conducted
by one arbitrator either mutually agreed upon by LIN TV and Executive or chosen
in accordance with the AAA Rules, except that the parties thereto shall have any
right to discovery as would be permitted by the Federal Rules of Civil Procedure
for a period of ninety (90) days following the commencement of such arbitration
and the arbitrator thereof shall resolve any dispute that arises in connection
with such discovery. The prevailing party shall be entitled to costs, expenses
and reasonable attorneys’ fees, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.

18. HEADINGS

     All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

19. COUNTERPARTS

     This Agreement, and any amendment or modification entered into pursuant to
paragraph 14 hereof, may be executed in any number of counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

20. ENTIRE AGREEMENT

     This Agreement on and as of the date hereof, together with the Severance
Agreement, constitutes the entire agreement between LIN TV and Executive with
respect to the subject matter hereof and all prior or contemporaneous oral or
written communications, understandings or agreements between LIN TV and
Executive with respect to such subject matter, including the Original Agreement,
are hereby superseded in their entireties. Without limiting the foregoing, upon
the effectiveness of this Agreement, the Original Agreement shall be deemed
amended and restated by this Agreement, and this Agreement shall supersede the
Original Agreement in all respects upon the effectiveness of this Agreement.

21. ASSIGNMENT

     This Agreement is personal to Executive and without the prior written
consent of LIN TV shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon LIN TV and its
successors and assigns. LIN TV will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of LIN TV to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that LIN TV

 



--------------------------------------------------------------------------------



 



would be required to perform it if no such succession had taken place. As used
in this Agreement, “LIN TV” shall mean LIN TV as hereinbefore defined and any
successor to its business and/or assets as aforesaid that assumes and agrees to
perform this Agreement by operation of law or otherwise.

     IN WITNESS WHEREOF, the parties have executed and entered into this
Agreement as of the date set forth above.

LIN TELEVISION CORPORATION

                  By:           Denise M. Parent        Vice President-Deputy
General Counsel     

            LIN TV CORP.
      By:           Denise M. Parent        Vice President-Deputy General
Counsel     

                  Gary R. Chapman
                       

SCHEDULE 4.2

     The amount of the bonus payable to Executive pursuant to Section 4.2 (the
“Target Bonus”) and the goals on which the Target Bonus is based shall be
established annually by the Compensation Committee after consulting with
Executive; provided, that the amount of the Target Bonus shall be no less than
Eight Hundred Thousand Dollars ($800,000).

Target Bonus shall be determined as follows:

(a) 50% of the Target Bonus (the “OCF Target Bonus”) shall be based on achieving
operating cash flow targets set annually by the Compensation Committee, based on
achieving the level of operating cash flow set forth in the annual plan approved
by the Board. The Compensation Committee may, in its discretion following
consultation with the Executive, adjust the plan level of operating cash flow,
for purposes of this Agreement, during the course of the year to reflect
material unanticipated or extraordinary developments, or other business factors
making an adjustment appropriate.

 



--------------------------------------------------------------------------------



 



If operating cash flow is within 20% of plan, the amount payable with respect to
the OCF Target Bonus shall be (i) the amount of the OCF Target Bonus plus or
minus (depending on whether actual results are above or below plan) (ii) (X) the
OCF Target Bonus multiplied by (Y) a fraction (I) the numerator of which is the
percentage by which actual results are above or below plan (rounded to the
nearest whole percentage point) and (II) the denominator of which is 20%.

If actual results are equal to or greater than 120% of plan, then the amount
payable with respect to the OCF Target Bonus shall be two times the OCF Target
Bonus plus such additional amount to reflect results in excess of 120% of plan
as shall be determined by the Compensation Committee in its sole discretion. If
actual results are less than or equal to 80% of plan, the amount payable with
respect to the OCF Target Bonus shall be zero.

(b) 50% of the Target Bonus (the “Goals Bonus”) shall be payable based on the
Compensation Committee’s assessment of Executive’s achievement of the following
“Basic Goals”: (i) assembling the most talented and hardest working senior
management team in the industry; (ii) effective management of public-company (if
applicable) oversight issues, viz. investor relations; internal financing
(liquidity and corporate flexibility) to meet challenges and grasp
opportunities); achievement of an appropriate public-market valuation relative
to the industry, if applicable, taking into account specific external factors
affecting the Company’s stock (such as large transactions in its stock);
(iii) achievement of individual station goals including revenue or market-share
targets agreed from time to time by the Compensation Committee and the Executive
(including station audience growth and audience acquisition); (iv) appropriate
response to growth opportunities, including making appropriate station
acquisitions in a fiscally prudent manner; and (v) effective representation of
the Company and the industry on policy issues to the FCC, Congress, and other
public authorities. The Basic Goals should be discussed annually between the
Compensation Committee and the Executive to agree upon (x) the specific details
of each of the Basic Goals, (y) any modifications of the Basic Goals, and
(z) any additional or different goals that they agree are appropriate for the
determination of the Goals Bonus.

SCHEDULE 9.2

     Subparagraph 9.2:

          The geographic scope shall include the Designated Market Area, as
defined by A.C. Nielsen Company, (a) in which any station owned or operated by
LIN TV or to which LIN TV provides substantial services related to the ownership
and operation of a station is located and (b) in which any station which LIN TV
has an agreement to acquire, is negotiating an agreement to acquire or is then
studying the feasibility of acquiring is located.

     Subparagraph 9.3:

     To the extent the activities at issue relate to the ownership or operation
of a broadcasting station, the geographic scope shall be as defined above with
respect to subparagraph 9.2. With respect to all other activities, the
geographic scope shall be defined as all markets in the United States of America
and Canada.

 